Citation Nr: 9912339	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, secondary to service-connected residuals of 
gunshot wounds of the right foot and ankle.  

2.  Entitlement to service connection for right elbow 
disability, secondary to service-connected residuals of 
gunshot wounds of the right upper arm, shoulder and armpit.

3.  Entitlement to an increased evaluation for service-
connected residuals of gunshot wounds of the right foot and 
ankle, currently evaluated as 30 percent disabling.

4.  Entitlement to a compensable evaluation for gunshot wound 
residual scars of the right upper arm and armpit.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.

In correspondence received in December 1995, the veteran 
requested to appear before a travel section of the Board.  
The veteran was informed in correspondence dated in December 
1996 that such a hearing was scheduled for January 1997.  The 
veteran canceled, and did not appear for, the scheduled 
hearing.  Additionally, in correspondence received in June 
1998, the veteran's representative informed VA that the 
veteran did not wish to re-schedule a personal hearing.  
Accordingly, the Board finds that adjudication of the claims 
on the record before it is proper.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeals has 
been obtained by the RO.

2.  The veteran's claim for service connection for bilateral 
knee disability, secondary to service-connected right foot 
and ankle gunshot wound residuals, is not plausible.  

3.  The veteran's claim for service connection for right 
elbow disability, secondary to service-connected residuals of 
gunshot wounds of the right upper arm, shoulder and armpit, 
is not plausible.  

4.  The veteran's service-connected right foot and ankle 
gunshot wound residual fractures of the right talus, distal 
fibula and os calcis have not been shown to result in 
ankylosis of the right ankle, or complete paralysis of the 
common peroneal or internal popliteal nerve (tibial).

5.  The veteran's service-connected gunshot wound residual 
scars of the right upper arm and armpit have not been shown 
to result in poor nourishment with repeated ulceration, 
tenderness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
knee disability, secondary to service-connected residuals of 
gunshot wounds of the right foot and ankle, is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for right 
elbow disability, secondary to service-connected residuals of 
gunshot wounds of the right upper arm, shoulder and armpit, 
is not well-grounded.  38 U.S.C.A. § 5107.

3.  The schedular criteria for an evaluation in excess of 30 
percent for gunshot wound residual fractures of the right 
foot and ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 5270, 8521 
and 8524 (1998).

4.  The schedular criteria for a compensable evaluation for 
gunshot wound residual scars of the right upper arm and 
armpit have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7803 - 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran maintains, in substance, that he has incurred a 
bilateral knee disability as the result of his service-
connected residuals of gunshot wounds of the right foot and 
ankle, and has incurred a right elbow disability as the 
result of his service-connected residuals of gunshot wounds 
of the right upper arm, shoulder and arm-pit.  The veteran 
also contends that that the current evaluations assigned for 
his service-connected gunshot wound residual fractures of the 
right foot and ankle, and gunshot wound residual scars of the 
right upper arm and armpit, do not adequately reflect the 
severity of those disabilities. Therefore, a favorable 
determination has been requested.

An April 1969 rating decision granted the veteran service 
connection for gunshot wound of the right foot and ankle with 
fracture of the talus, fracture of the distal fibula at the 
ankle joint, and chip fracture of the os calcis.   A 50 
percent convalescent evaluation was provided, effective 
February 1969.  The evaluation was reduced to 30 percent, 
effective August 1969, by an October 1969 rating decision 
when neuropathy of the right tibial nerve was included in the 
service-connected disability.  This rating decision also 
granted the veteran a noncompensable evaluation for 
residuals, scars, right upper arm, right upper shoulder and 
right armpit.  These evaluations remain in effect.  By rating 
decision in February 1998, separate service connection was 
established for right shoulder disability manifested by scar 
formation and a foreign body under the scapula, and 
impairment of scapulothoracic articulation.

The service medical records reflect that, in July 1968, the 
veteran sustained a gunshot wound of the right foot and 
ankle, without artery or nerve involvement noted at that 
time.  The missile passed through the upper and posterior 
part of the right ankle.  Comminuted open fractures of the 
posterior aspect of the talus, and distal fibula, and a chip 
fracture of the upper right os calcis were identified.  He 
underwent debridement of the wounds, and application of a 
short leg splint.  X-rays of the right foot and ankle in 
August 1968 showed extensive intra-articular fracture of the 
talus, and a fracture of the lateral malleolus with delayed 
healing, and narrowing of the ankle joint.  He had full range 
of motion of the right hip and knee.  During the course of 
hospitalization treatment, it was noted as medical history 
that the veteran had broken his right elbow as a child, with 
no sequelae.  On Medical Board examination in October 1968, 
clinical findings included shrapnel scars of the right upper 
arm, right shoulder, and just below the right armpit.  The 
service medical records are negative for any complaints or 
findings of bilateral knee disability or right elbow 
disability.  

On initial VA examination subsequent to service, in August 
1969, it was noted as medical history that the veteran had 
sustained shell fragment wounds to the back of the right arm 
and side of the right chest, just below the posterior 
axillary crease, and over the right scapular area.  It was 
also noted that in July 1968, the veteran had received a 
perforating gunshot wound to the right heel and ankle region, 
with the wound of entrance being on the medial aspect of the 
back of the right os calcis, and the wound of exit being in 
the distal right supramalleolar region.

Physical examination revealed limitation of dorsiflexion of 
the right foot with ankylosis of the subtalar joint in a 
neutral, favorable position.  The sole of the foot showed 
paresthesia and hypesthesia, and the intrinsic musculature of 
the foot was not functioning.  The examiner noted this was 
due to neuropathy of the tibial nerve at the ankle level or 
subtalar level.  There was mild atrophy of the right calf 
musculature.  

Over the right scapular region, there was a well-healed one 
inch by 7/8 inch scar.  On the right side of the chest, just 
distal to the posterior axillary crease, was a one inch by 1/2 
inch scar.  On the posterior aspect of the right arm were two 
scars measuring 3/8 inch in diameter and 5/8 inch in 
diameter.  There was a two inch entrance wound scar on the 
medial aspect of the right os calcis which was sensitive, 
causing some paresthesia, and otherwise well healed.  There 
was an exit wound scar over the supra-malleolar region of the 
right ankle at the lateral aspect which measured three inches 
long and 1/2 inch at its widest point.  At the junction of the 
middle and distal thirds of the scar, the scar was adherent 
to the underlying deep tissues.  The scar was also tender to 
pressure.

In a report of VA hospitalization in September and October 
1970, it was noted that the site of fracture of the lateral 
malleolus had gone to nonunion.  It was reported this caused 
the veteran pain over the area of the nonunion site, which 
was just distal to the ankle mortis.  X-ray examination of 
the right ankle confirmed nonunion of the distal portion of 
the right fibula distal to the ankle mortis.  The veteran 
underwent surgical excision of the distal portion of the 
right lateral malleolus.  The postoperative course was 
uncomplicated.

On private fee basis examination in January 1971, the veteran 
reported the right ankle felt no better than prior to 
surgery, that it swelled, but did not give way, and that it 
became sore on prolonged weight bearing.  Following physical 
and X-ray examination, the diagnosis was post-traumatic 
arthritis involving the distal talofibular joint. 

In a report of fee basis examination, by the same examiner, 
dated in March 1972, it was noted the veteran complained his 
right ankle bothered him in certain activities in that he 
could not run, and that it bothered him if he turns it a 
certain way.  There was limitation of dorsiflexion, 
limitation of eversion to less than five degrees, and 
limitation of inversion to approximately 10 degrees.  There 
was discomfort on inversion of the foot.  X-ray examination 
showed increase in the post-traumatic arthritis with 
development of a post-traumatic hypertrophic exostosis, 
posterior to the tibial fibular joint.  The exostosis 
measured one inch by one-half inch.  The irregularity of the 
superior lateral aspect of the talus had increased and was 
identified as the area where the fibula was "gigging" him.  
It was recommended that an arthrotomy be performed with 
removal of the hypertrophic spur and also resection of at 
least a half centimeter of the distal fibula so that it does 
not erode the proximal talus.

An X-ray examination of the right ankle in June 1972 showed 
fusion of the talocalcaneal joint, absence of the lateral 
malleolus and a bone spur on the posterior tibial margin.  
Physical examination revealed the veteran was able to walk on 
the heels and balls of the feet, and could perform a full 
knee bend with ease.  There had been some return of function 
to the intrinsic musculature of the right foot and he flexed 
the toes better than previously.  There was continued right 
calf atrophy, and minimal limitation of dorsiflexion and 
limitation of plantar flexion by 10 degrees.  He still 
noticed paresthesia and hypesthesia in the plantar aspect of 
the right foot.  The diagnoses included bony ankylosis of the 
right subtalar joint.

In a report dated in March 1976, the private fee basis 
examiner noted the veteran complained of having problems with 
his right knee and right shoulder.  On physical examination, 
McMurray's test of the right knee was referred to the medial 
meniscus, which reportedly had locked on the veteran before.  
The veteran had difficulty straightening the knee.  
Progressive resistance exercises were recommended.  It was 
noted the right ankle was helped with a short leg brace, but 
had limited motion.  Examination of the right shoulder 
revealed pain centered over the posterior superior scapular 
border.

The report of a May 1976 VA examination shows that the 
veteran complained of right knee pain and weakness, limited 
mobility of the right ankle joint, and that the right 
shoulder hurt while lifting or raising the right upper 
extremity.  On physical examination, the veteran's right knee 
was smaller than the left.  Range of motion was normal.  
Radiographic examination of the right knee revealed normal 
findings.  No diagnosis was provided regarding the veteran's 
right knee.  Range of motion of the right elbow was also 
normal, and no tenderness was elicited.

VA outpatient treatment records show that the veteran 
complained of increasing pain in the right foot and ankle in 
May 1993.  It was noted that the veteran had hammer toes on 
four toes of the right foot.  He was prescribed Motrin.  It 
was reported that the veteran's left knee was starting to 
hurt, and this was characterized by the examiner as probably 
secondary to pain and problems with the right foot.  
Radiographic examination revealed normal right foot and toes, 
severe degenerative change in the subtalar joint, erosive 
changes along the lateral malleolus, and no fracture or acute 
bony abnormality.  The assessment was gunshot wound through 
the right heel and articulating bones.  


The veteran was provided a VA examination in February 1995, 
during which he complained of occasional tenderness of shell 
fragment wound scars, especially in the armpit area.  On 
physical examination, there were well-healed scars on the 
veteran's scapular area, upper arm and posterolateral thorax.  
There was no evidence of keloid formation, adherence or 
herniation. There was no inflammation, swelling, depression, 
compromise of vascular supply or ulceration.  The scars were 
not tender or painful on objective demonstration and the 
cosmetic defects were acceptable.  The diagnosis was well-
healed scars consistent with shell fragment wounds, without 
residual. 

The veteran also complained of constant right foot pain with 
popping and cracking.  He reported daily walking was 
difficult, and stated he could walk from 100 feet to one 
mile, depending on the day.  He complained of knee aches, 
loss of strength, atrophy, and occasional tenderness.  He 
said that squatting, stair-climbing and hill-climbing caused 
difficulty.  

On physical examination, the veteran's right calf was .5 cm 
smaller than the left calf.  He could not rise on the toes of 
his right foot without assistance, and could not toe walk.  
Right plantar flexion was to 20 degrees.  There was no 
inversion, eversion was within normal limits, and 
dorsiflexion was slightly decreased.  The veteran could rise 
on toes and heels, and squat without difficulty.  He had full 
range of motion of the knees without instability.  There was 
no stress or pain with varus-valgus stress and no evidence of 
crepitus.  Radiographic examination of the knees revealed 
that both knees were within normal limits.  Radiographic 
examination of the right ankle revealed distortion osteophyte 
in the distal end of the right fibula, secondary to old 
trauma, no evidence of acute fracture.  The final diagnosis 
was status post gunshot wound to the right ankle with a well-
healed scar; history of injury to the tibial nerve affecting 
muscle groups 11 and 12; and slight atrophy of the right 
gastrocnemius muscle.  

The veteran was provided a VA examination in January 1997, 
when his complaints included pain in the right foot and 
ankle.  He reported he worked full time and was employed as a 
post master.  The veteran reported difficulty walking on 
uneven ground, said that he limped at times, and was 
concerned that his left knee was beginning to hurt which he 
felt was secondary to his service-connected right foot 
disability.  The veteran stated that he had more constant 
pain of the right foot and ankle, with increased pain and 
stiffness after sleeping or a long car ride that loosened up 
after a few steps.  

On physical examination, it was noted the veteran's right 
shoulder had several well-healed scars consistent with 
previous shrapnel wounds.  The right lower extremity had 
healed surgical scars consistent with a gunshot wound 
entering the medial heel and exiting at the lateral 
malleolus.  The veteran's right foot had range of motion from 
10 degrees of dorsiflexion to approximately 20 degrees of 
plantar flexion.  There  was essentially no subtalar motion.  
Light touch was intact in the deep and superficial peroneal 
nerve distributions and saphenous nerve distribution, but 
light touch was somewhat spotty.  There was mild intrinsic 
contracture causing his lesser toes to hyperextend somewhat.  
There was a callous on the second toe and a small corn on the 
fifth metatarsal phalangeal joint.  He was noted to have a 
good heel to toe gait.  The veteran could walk on his toes, 
with fatigue after about one minute.  The veteran was able to 
walk on his heels without signs of fatigue.  He was unable to 
walk on the lateral or medial sides of his feet.  He was able 
to do a deep knee bend without difficulty.

The veteran's left knee on gross examination had full range 
of motion from zero to 135 degrees. There was no fusion, and 
his collateral ligaments and cruciate ligaments appeared to 
be intact and the knee was stable.  The right knee had the 
same range of motion as the left knee and was also stable.  

The assessment was that the veteran's right foot and ankle 
had healed with a partial motor loss to his intrinsics which 
were causing secondary deformity of his lesser toes with a 
hammer toe of his second toe and subsequent callous 
formation.  The examiner noted the veteran had no subtalar 
motion, and opined this could be responsible for the pain he 
reported when ambulating.  It was further opined that the 
veteran might have some subtalar arthritis or the joint may 
also be fused.  It was additionally opined that the veteran's 
gait was affected such that he would have trouble with stairs 
or uneven ground.  It was noted on examination that the 
veteran's gait was not severely antalgic. 

Referring specifically to the veteran's claim that his left 
knee was bothering him secondary to his right foot and ankle 
injury, the examiner stated that he did not believe that this 
was substantiated.  It was explained that the veteran would 
have to have a severe instability of the foot and ankle, 
coupled with severe pain over a long period of time, before 
he would be able to claim any linkage between any problems 
with the left knee and his right foot and ankle.  

On VA neurologic examination in January 1997, the veteran 
reported he remained ambulatory with only an intermittent 
requirement for an ankle orthotic.  He reported he 
experienced hyperpathic burning pains mostly involving the 
right lateral malleolus and the plantar surface of the right 
foot.  Motor examination was 5+ throughout, including the 
right tibialis, anterior right gastrocnemius, right extensor 
hallis longus, right flexor digitorum and foot inverters and 
everters.  The veteran's gait was mildly antalgic.  The 
impression was neuropathic and post-traumatic pain involving 
the right ankle and the plantar surface of the right foot.  
This condition was noted to be the result of a gunshot wound 
to the right foot sustained in service.

The veteran was provided a VA examination in January 1998, 
during which he complained of pain and tenderness of the 
posterior aspect of the right elbow.  On physical 
examination, the veteran had range of motion from zero to 125 
degrees, with full supination and pronation of the right 
forearm. He was tender over the olecranon bursa, without 
fluid.  The examiner expressed the opinion that the veteran's 
elbow findings were unrelated to the veteran's right shoulder 
problem.  


II.  Entitlement to secondary service connection for 
bilateral knee disability, and right elbow disability.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for bilateral knee 
disability, secondary to service-connected right foot and 
ankle gunshot wound residuals, and right elbow disability, 
secondary to service-connected residuals of shrapnel wounds 
of the right upper arm, shoulder and armpit.  In this regard, 
the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. 
§ 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claims for 
secondary service connection for bilateral knee disability, 
and right elbow disability, to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of current 
knee disability or right elbow disability, respectively.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of incurrence or aggravation 
of a disease or injury due to service-connected disability, 
as shown through lay or medical evidence.  Finally, there 
must be evidence of a nexus between the service-connected 
disability, injury or disease and the current bilateral knee 
disability or right elbow disability, respectively, as shown 
through medical evidence.  Latham v. Brown, 7 Vet. App. 359, 
365 (1995).


A.  Entitlement to secondary service connection for bilateral 
knee disability.

Based on a complete review of the record, the Board concludes 
that the medical evidence fails to show that the veteran 
currently suffers from right or left knee disability.  
Despite the veteran's complaints of pain, as recorded in VA 
and private records, the clinical evidence of record does not 
substantiate that the veteran actually has bilateral knee 
disability.  

The only objective evidence of knee symptoms is the March 
1976 private medical report noting right knee locking and 
difficult right knee straightening, and the May 1993 VA 
treatment report noting that the veteran's complaints of left 
knee pain was probably related to pain and problems with the 
right foot.  However, while these medical documents discuss 
the veteran's symptoms, neither actually provides a diagnosis 
of current right or left knee disability.  The absence of an 
actual diagnosis is all the more notable in the case of the 
May 1993 VA treatment record, as this record did provide 
assessments of other orthopedic conditions.  The implication 
is that no left knee assessment was provided because no such 
disability existed.  

In addition, a May 1976 VA examination did not result in any 
pertinent knee diagnosis.  The February 1995 VA examination 
found that the veteran had full range of motion of the knees 
without instability, stress, pain, evidence of crepitus or 
abnormal radiographic findings.  No knee diagnosis was 
provided.  The report of the January 1997 VA examination 
provides that the veteran's knees were normal on clinical 
examination.  Further, the examiner expressed the opinion 
that the medical evidence did not substantiate the veteran's 
belief that he had a left knee disability.  Significantly, 
the examiner based this opinion on a review of the record and 
referred to specific evidence in support of it. 

Despite the evidence of record, the veteran maintains that he 
currently has bilateral knee disabilities, manifested by 
pain, as the result of his service-connected right foot and 
ankle gunshot wound residuals.  While he is competent to 
describe his observations, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his 
testimony does not constitute competent medical evidence of 
current bilateral knee disabilities.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no proof of present 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the medical evidence fails to demonstrate current right or 
left knee disability, the Board finds that the veteran has 
not submitted evidence of a well-grounded claim, and 
therefore this appeal is denied.

B.  Entitlement to secondary service connection for right 
elbow disability.

Based on a thorough review of the record, the Board finds 
that there is no medical evidence showing a nexus or link 
between the veteran's current right elbow findings and his 
service-connected residuals of gunshot wounds of the right 
upper arm, shoulder and armpit, such as a medical opinion 
linking them.  Ideally, such an opinion would be based on a 
review of the record.  Espiritu, 2 Vet. App. at 492.  

In fact, on VA examination conducted in January 1998, the 
examiner specifically opined there was no relationship 
between the veteran's right shoulder disabilities and elbow 
findings. 

Again, notwithstanding the medical evidence of record, the 
veteran maintains that he incurred right elbow disability as 
a result of his service-connected residuals of gunshot wounds 
of the right upper arm, shoulder and armpit.  However, while 
he is competent to describe his observations, as a layperson, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Id.  
Accordingly, the veteran's own assertions do not constitute 
the required medical evidence of a nexus.  

As the medical evidence fails to show a nexus between the 
veteran's right elbow findings and his service-connected 
residuals of gunshot wounds of the right upper arm, shoulder 
and armpit, the Board finds that he has not submitted 
evidence of a well-grounded claim, and therefore this appeal 
is denied.  

In reaching the above determinations, the Board recognizes 
that these issues are being disposed of in a manner that 
differs from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of his failure to meet his obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claims were 
treated as not well-grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


III.  Entitlement to increased evaluations for right foot and 
ankle disability and scars of the right upper right arm and 
armpit, residuals of gunshot wounds.

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for right foot and ankle 
disability and scars of the right upper right arm and armpit 
are plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). The Board is satisfied that all relevant 
evidence has been obtained with respect to these claims and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
VA outpatient treatment records have been obtained, and the 
veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as noted above 
with reference to gunshot wounds.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Entitlement to an increased evaluation for service-
connected right foot disability, currently evaluation as 30 
percent disabling.

The service-connected residuals of gunshot wounds of the 
right foot and ankle are currently evaluated as a severe foot 
injury, warranting a 30 percent evaluation under  Diagnostic 
Code 5284.  A higher evaluation is not provided by this 
Diagnostic Code.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Codes 5003 and 5010.  In this regard, an 
evaluation of 40 percent is warranted when there is ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction or eversion deformity.  Diagnostic Code 5270.  

An evaluation of 40 percent is also warranted for complete 
paralysis of the common peroneal or internal popliteal nerve 
(tibial), with foot drop and loss of dorsiflexion, or plantar 
flexion lost, frank adduction of the foot impossible, flexion 
and separation of the toes abolished; no muscle in the sole 
can move; in lesions of the nerve high in popliteal fossa, 
plantar flexion of the foot is lost.  Diagnostic Codes 8521 
and 8524.

It is noted that the veteran's right foot is currently 
evaluated as 30 percent disabling.  A higher schedular 
evaluation is not applicable for an injury to Muscle Groups 
XI or XII under Diagnostic Codes 5310 and 5311, or for 
complete paralysis of the superficial or deep peroneal nerve, 
or posterior tibial nerve, under Diagnostic Codes 8522, 8523, 
or 8525.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998).  
See Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
the service-connected residuals of gunshot wounds of the 
right foot and ankle.  Although the evidence shows that the 
veteran's disability is characterized by degenerative 
changes, an increased evaluation is not warranted for 
limitation of motion.  The medical evidence of record fails 
to show that the veteran has ankylosis of the ankle in 
plantar flexion, dorsiflexion, or with abduction, adduction, 
inversion deformity.  Diagnostic Codes 5003, 5010 and 5270.  

Similarly, the medical evidence fails to show that the 
veteran's right foot and ankle are characterized by complete 
paralysis of the internal popliteal nerve or common peroneal 
nerve.  Accordingly, a 40 percent evaluation is not warranted 
under Diagnostic Code 8520 or 8524. 

The Board recognizes the veteran's complaints of pain of the 
right foot and ankle.  However, this pain is adequately 
contemplated by the veteran's current 30 percent evaluation 
for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1998).  The most recent VA examination of the veteran's 
right foot and ankle found that the veteran's gait was good, 
that the veteran could walk on his toes for a minute without 
fatigue, and could walk on his heels without signs of 
fatigue.  There is otherwise no evidence of weakened 
movement, instability, excess fatigability, incoordination or 
significant atrophy of the muscles of the calves.  Therefore, 
the Board concludes that the veteran's right foot disability 
is correctly evaluated as 30 percent disabling, and a higher 
evaluation under sections 4.40, 4.45 or 4.59 is not 
warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. at 202. 


B.  Entitlement to a compensable evaluation for scars of the 
right upper arm and armpit.

The Board notes that a 10 percent evaluation is provided for 
superficial scars that are poorly nourished with repeated 
ulceration, or tender and painful on examination.  Diagnostic 
Codes 7803 and 7804.  Other scars are rated on limitation of 
function of an affected part.  Diagnostic Code 7805.  

Based on the evidence of record, the Board finds that there 
is no objective medical evidence warranting a compensable 
evaluation for the veteran's scars of the right upper arm and 
armpit.  The medical evidence before the Board, including the 
report of the February 1995 VA examination, does not show 
repeated ulceration, tenderness and pain on examination, or 
limitation of function.  Diagnostic Codes 7803 - 7805.  As a 
result, a compensable evaluation for the veteran's scars of 
the right upper arm and armpit is not warranted.


ORDER

Evidence of a well-grounded claim for service connection for 
bilateral knee disability, secondary to service-connected 
residuals of gunshot wounds of the right foot and ankle, not 
having been submitted, the appeal is denied.  

Evidence of a well-grounded claim for service connection for 
right elbow disability, secondary to service-connected 
residuals of gunshot wounds of the right upper arm, shoulder 
and armpit, not having been received, the appeal is denied.

An evaluation in excess of 30 percent for service-connected 
residuals of gunshot wounds of the  right foot and ankle is 
denied.


A compensable evaluation for gunshot wound residual scars of 
the right upper arm and armpit is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


